Citation Nr: 0410326	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a left 
ankle disability to include arthritis.

6.  Entitlement to service connection for gastric carcinoma 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1963 to July 
1967, and from October 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of July 2002 and February 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In November 2003, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals.  On that form, the veteran asked that 
service-connection be awarded for a "back condition with 
arthritis" and a "left leg injury."  Those issues have not been 
adjudicated or processed by the RO and as such they are not before 
the Board at this time.  Both issues are referred back to the RO 
for further action.

At present, the portion of this appeal, which is a remand, is 
returned to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action is 
required on his part.  


REMAND

The service medical records show that during the veteran's tour of 
active service, he was treated for an acute left ankle injury, 
colds and a urinary infection.  At the time of his last discharge 
in 1971, a separation examination was performed.  The examination 
report noted small internal hemorrhoids, defective vision, and 
bilateral high frequency hearing loss.  The examination report did 
not provide comments concerning bilateral pes planus - a 
disability that had been previously noted in 1963 and again in 
1967.  

Review of the claims folder discloses that the veteran has not 
undergone VA examinations that would corroborate the presence of 
the disabilities and which would provide an etiological opinion 
concerning the claimed conditions.  Specifically, medical 
examinations have not been performed that provide the Board and 
the VA with data as to whether the claimed disabilities are 
related to the disorders the veteran was treated therefor while he 
was in service.  

With respect to the veteran's claim involving cancer, the veteran 
avers that he has been diagnosed with and treated for a 
gastrointestinal carcinoma.  He maintains that such a condition 
was caused by or related to his tour of duty in the Republic of 
Vietnam and his exposure to Agent Orange (chemical dioxins) while 
there.  Although the veteran's private and VA medical records have 
been obtained in conjunction with his claim, and while they do 
show diagnoses of cancer, the record is silent as to any opinions 
concerning the etiology of any carcinoma.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

VA has a duty to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted, the record 
reflects that a VA doctor has not opined as to whether any of the 
claimed disabilities are a result of or may be related to the 
veteran's military service.  A thorough and contemporaneous 
medical examination that takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, and in 
light of the applicable provisions of the VCAA, it is the Board's 
opinion that such examinations should be afforded the veteran 
before the Board issues a determination on the merits of his 
claim.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)) and the holdings in Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation that the RO has complied 
with the VA's redefined duties to notify and assist a claimant as 
set forth in the VCAA and relevant case law as specifically 
affecting the remaining issues on appeal. 

2.  The RO should contact the veteran and ask that he identify all 
sources of medical treatment received since January 2003 and to 
furnish signed authorizations for release to the VA of private 
medical records in connection with each non-VA source identified 
regarding the remaining issues on appeal.  Copies of the medical 
records from all sources, including VA records, (not already in 
the claims folder) should then be requested.  All records obtained 
should be added to the claims folder.  If requests for any private 
treatment records are not successful, the RO should inform the 
veteran of the nonresponse so that he will have an opportunity to 
obtain and submit the records himself, in keeping with his 
responsibility to submit evidence in support of his claims.  38 
CFR § 3.159 (2003).  Furthermore, the veteran should be 
specifically informed as to what portion of evidence he is 
required/expected to submit, and which portion of the evidence the 
VA would attempt to obtain in order to assist the veteran in 
substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  After the veteran's medical records have been obtained and the 
veteran has been informed of the provisions of the VCAA, the RO 
should schedule the veteran for VA examinations by the appropriate 
available physician.  

A.  As requested, the veteran should undergo an audiological 
examination.  The purpose of this examination is to determine 
whether the veteran now suffers from tinnitus and hearing loss of 
the right ear, and if it is a disability that was caused by or the 
result of his military service.  All indicated diagnostic tests 
should be accomplished, and all clinical tests should be recorded 
in detail.  The claims folder must be provided to the examiner for 
review prior to the examination.  

The examiner must express an opinion as to whether the veteran now 
suffers from the claimed disabilities and if he does, the examiner 
must also opine as to whether the disabilities are at least as 
likely as not related or secondary to the veteran's service.  If 
this matter cannot be medically determined without resort to mere 
conjuncture, this should be commented on by the examiner in the 
respective report.  

The results proffered by the examiner must reference the complete 
claims folders and any inconsistent past diagnoses given.  Also, 
it is requested that the results of the examination be typed or 
otherwise recorded in a legible manner for review purposes. 

B.  As requested, the veteran should undergo a proctology 
examination.  The purpose of this examination is to determine 
whether the veteran now suffers from hemorrhoids, and if it is a 
disability that he suffered therefrom while he was in service.  
All indicated diagnostic tests should be accomplished, and all 
clinical tests should be recorded in detail.  The claims folder 
must be provided to the examiner for review prior to the 
examination.  

The examiner must express an opinion as to whether the veteran now 
suffers from the claimed disability and if he does, the examiner 
must also opine as to whether the disability is at least as likely 
as not related or secondary to the veteran's service.  
Additionally, the examiner should comment on whether the 
disability pre-existed the veteran's service (either enlistment), 
and if so, whether the veteran's military service aggravated a 
pre-existing disability.  If this matter cannot be medically 
determined without resort to mere conjuncture, this should be 
commented on by the examiner in the respective report.  

The results proffered by the examiner must reference the complete 
claims folders and any inconsistent past diagnoses given.  Also, 
it is requested that the results of the examination be typed or 
otherwise recorded in a legible manner for review purposes. 

C.  As requested, the veteran should undergo a podiatry 
examination.  The purpose of this examination is to determine 
whether the veteran now suffers from bilateral pes planus, and if 
it is a disability that he suffered therefrom while he was in 
service.  All indicated diagnostic tests should be accomplished, 
and all clinical tests should be recorded in detail.  The claims 
folder must be provided to the examiner for review prior to the 
examination.  

The examiner must express an opinion as to whether the veteran now 
suffers from the claimed disability and if he does, the examiner 
must also opine as to whether the disability is at least as likely 
as not related or secondary to the veteran's service.  
Additionally, the examiner should comment on whether the 
disability pre-existed the veteran's service (either enlistment), 
and if so, whether the veteran's military service aggravated a 
pre-existing disability.  If this matter cannot be medically 
determined without resort to mere conjuncture, this should be 
commented on by the examiner in the respective report.  

The results proffered by the examiner must reference the complete 
claims folders and any inconsistent past diagnoses given.  Also, 
it is requested that the results of the examination be typed or 
otherwise recorded in a legible manner for review purposes. 

D.  As requested, the veteran should undergo an orthopedic 
examination.  The purpose of this examination is to determine 
whether the veteran now suffers from residuals of a left ankle 
disability to include arthritis, and if it is a disability that he 
suffered therefrom while he was in service.  All indicated 
diagnostic tests should be accomplished, and all clinical tests 
should be recorded in detail.  The claims folder must be provided 
to the examiner for review prior to the examination.  

The examiner must express an opinion as to whether the veteran now 
suffers from the claimed disability and if he does, the examiner 
must also opine as to whether the disability is at least as likely 
as not related or secondary to the veteran's service.  
Additionally, the examiner should comment on whether the 
disability pre-existed the veteran's service (either enlistment), 
and if so, whether the veteran's military service aggravated a 
pre-existing disability.  If this matter cannot be medically 
determined without resort to mere conjuncture, this should be 
commented on by the examiner in the respective report.  

The results proffered by the examiner must reference the complete 
claims folders and any inconsistent past diagnoses given.  Also, 
it is requested that the results of the examination be typed or 
otherwise recorded in a legible manner for review purposes. 

E.  As requested, the veteran should undergo an appropriate 
examination in order to determine the etiology of the veteran's 
previously diagnosed gastric carcinoma.  The purpose of this 
examination is to determine the nature, location, and extent of 
the carcinoma.  All indicated diagnostic tests should be 
accomplished, and all clinical tests should be recorded in detail.  
The claims folder must be provided to the examiner for review 
prior to the examination.  

The examiner must express an opinion as to whether the veteran now 
suffers from the residuals of the claimed disability and if he 
does, the examiner must also opine as to whether the disability is 
at least as likely as not related or secondary to the veteran's 
service.  The examiner should further opine whether the veteran's 
previously diagnosed carcinoma would be considered the type of 
cancer caused by Agent Orange exposure.  If this matter cannot be 
medically determined without resort to mere conjuncture, this 
should be commented on by the examiner in the respective report.  

The results proffered by the examiner must reference the complete 
claims folders and any inconsistent past diagnoses given.  Also, 
it is requested that the results of the examination be typed or 
otherwise recorded in a legible manner for review purposes. 

4.  The RO should review the claims folder and ensure that all of 
the foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, appropriate 
corrective action is to be implemented.  Specific attention is 
directed to the reports of examination.  If the requested reports 
do not include fully detailed descriptions of pathology and all 
test reports, special studies or adequate responses to the 
specific opinions requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and the 
appellant's representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



